DIXON, Chief Justice.
This appeal is from an order overruling a plea of privilege. Appellant sought to have the cause transferred to Cooke County, his place of residence.
The case is similar in many respects to Haverkamp v. Willingham Drilling Co., Tex.Civ.App., 281 S.W.2d 359. In the instant case however, Arthur Willingham, appellee, brought the suit individually as *363plaintiff for the alleged conversion by appellant in Grayson County of another storage tank owned by Willingham personally, not by the corporation. .
Here as in the other appeal, appellant’s only point is that the evidence is insufficient to sustain the court’s judgment.
In this case Arthur Willingham was the only witness. In substance he testified as he did in the other case: that appellant Haver-kamp told him he got the tank in question. But there is no evidence that the conversion, if there was one, took place in Grayson County. The evidence is so like that in the other appeal that we see no necessity for repeating it here. In our opinion it is insufficient to support a finding that the trespass took place in Grayson County.
The judgment of the trial court is reversed and the matter of appellant’s plea of privilege is remanded to the trial court for another hearing.
Reversed and remanded.